Citation Nr: 0215398	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  96-37 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine.

2.  Entitlement to service connection for degenerative 
changes of the thoracic spine.

3.  Entitlement to service connection for degenerative 
changes of the hips.

4.  Entitlement to service connection for degenerative 
changes of the shoulders.


(The issue of entitlement to service connection for headaches 
will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Milton M. Silverstein, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from March 1942 to 
November 1945, and from March 1948 to July 1966.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for headaches, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  

The Board notes that while the issues addressed in this 
decision were mentioned in passing at a January 1999 Board 
hearing, because merits based testimony was only taken on 
these matters by the undersigned, that the undersigned may 
sign this decision as a single Member.



FINDING OF FACT

Degenerative changes of the cervical spine, thoracic spine, 
hips, and shoulders were not shown in-service, or for many 
years thereafter, and are not shown to be related thereto.


CONCLUSION OF LAW

Degenerative changes of the cervical spine, thoracic spine, 
hips, and shoulders were not incurred in or aggravated by 
active military duty, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for degenerative changes of the cervical spine, 
thoracic spine, hips, and shoulders.  The veteran has 
submitted pertinent evidence in support of these claims.  By 
a letter dated in March 2002, the veteran was notified that 
VA would assist him in obtaining medical records, employment 
records, or records from other Federal agents.  The veteran 
was specifically informed that he would need to provide 
enough information in order for VA to obtain the records.  He 
was also advised that it was his responsibility to make sure 
the records were received by VA.  The veteran was also 
notified that if he had been treated by a private healthcare 
provider, he would need to submit an authorization for 
release in order for VA to obtain the records; otherwise, the 
veteran could obtain the records and send them to the RO.  
The RO also requested that the veteran inform them of any 
additional information or evidence that he wanted VA to 
obtain in support of his claim.  No written response was 
received.

Additionally, the Board finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award entitlement 
to service connection for degenerative changes of the 
cervical spine, thoracic spine, hips, and shoulders.  The 
veteran further was provided adequate notice that VA would 
help him secure evidence in support of these claims if he 
identified that evidence.  The statement and supplemental 
statements of the case also provided notice to the veteran of 
what the evidence of record revealed, to include evidence he 
submitted. 

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claims, and notice of 
how his claims were still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service connection may be granted for 
arthritis if it was manifested in service, or to a 
compensable degree within one year following separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are entirely negative 
for evidence of degenerative changes of the cervical spine, 
thoracic spine, hips, and shoulders.  In January 1960, the 
veteran complained of cervical pain.  However, x-rays of the 
cervical spine indicated the vertebral segments were normally 
aligned in both the posteroanterior and lateral views.  The 
visualized bones and joints of the cervical spine were 
normal.  The service medical records do show diagnoses of 
thoracic scoliosis, however, scoliosis is not arthritis.  
Rather scoliosis is the lateral curvature of the spine.  
Guetti v. Derwinski, 3 Vet. App. 94, 95 (1992).

A VA chest x-ray dated in April 1985, revealed marked 
degenerative dorsal spondylosis.  Clinical examination of the 
musculoskeletal system at that time was reported as generally 
unremarkable.  

Post service military medical records dated in February 1988, 
reported a history of rheumatoid arthritis.  In October 1988, 
a diagnosis in 1984 of degenerative joint disease in both 
hips was reported.  The veteran also complained of numbness 
in his right shoulder and left hand.  In March 1991, the 
veteran complained of left leg pain and pain in his left 
buttock.  The diagnosis was sciatica and "arthritic 
disease."  In February 1992, the veteran complained of 
arthritis pain.  A history of degenerative joint disease in 
the hips, back, and shoulder was provided.  The assessment 
was degenerative joint disease.  A clinical entry dated in 
June 1992, reported bilateral hip pain.  The diagnosis was 
degenerative joint disease versus rheumatoid.  X-rays 
conducted in June 1992, indicated progressive osteoarthritic 
type changes were seen in both hips.  In November 1993, the 
veteran complained of increased mid back pain.  

X-rays of the cervical spine conducted by VA in February 
1994, reported moderate degenerative changes.  VA x-rays of 
the hips in February 1994, indicated degenerative changes.  
Degenerative changes of the thoracic spine, specifically at 
the T7 level, were also shown by x-rays at that time.  A VA 
bone survey conducted in February 1994, found mild 
degenerative changes about the bilateral hips.  Degenerative 
changes were also noted throughout the thoracic spine.  

The veteran testified at a personal hearing before the Board 
in June 2002, that he injured his neck and shoulders while 
off loading a bulldozer in service.  The veteran did not 
remember injuring his hips or thoracic spine in service.

The competent evidence does not provide any indication of a 
relationship between degenerative changes of the cervical 
spine, thoracic spine, hips, and shoulders and service.  
Therefore, after reviewing the evidence of record, the Board 
finds that service connection for these disorders is not 
warranted.  Simply put, no complaints, findings or diagnoses 
pertaining to degenerative changes of the cervical spine, 
thoracic spine, hips, and shoulders were recorded in service, 
and there is no competent evidence relating these disorders 
to such service.

Although the veteran's testimony and statements are arguably 
competent to establish the occurrence of an injury, they are 
not competent evidence to establish the etiology of his 
current degenerative changes of the cervical spine, thoracic 
spine, hips, and shoulders.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As such, the fact remains that 
there is no competent evidence on file linking degenerative 
changes of the cervical spine, thoracic spine, hips, and 
shoulders to service or to any incident of service, despite 
his assertions that such a causal relationship exists.  

Accordingly, service connection on a direct basis is not 
warranted for degenerative changes of the cervical spine, 
thoracic spine, hips, and shoulders.  Additionally, as 
arthritis was not manifested to a compensable degree within 
one year subsequent to separation from active duty, service 
connection for degenerative changes of the cervical spine, 
thoracic spine, hips, and shoulders is not warranted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching this decision the Board acknowledges that the 
veteran has not been given a VA examination to specifically 
determine whether there is a relationship between his 
military service and degenerative changes of the cervical 
spine, shoulders, thoracic spine, and hips.  In this regard, 
while the veteran has been diagnosed with degenerative 
changes involving these joints, i.e., while the appellant has 
presented, "competent evidence that [he] has a current 
disability," unlike the facts in Charles v. Principi, No. 
01-1536 (U.S. Vet. App. Oct. 3, 2002), this appellant is not 
competent to state that his current joint pain is due service 
related degenerative changes.  Espiritu.  In contrast to 
Charles which involved a claim of entitlement to service 
connection for tinnitus (i.e. "ringing in the ears"), a lay 
person's opinion that he has had degenerative joint changes 
since service requires competent medical evidence to include 
interpretations of specialized radiological studies.  See, 
e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001) 
(Degenerative changes must be confirmed by x-rays.)  Thus, 
the appellant's lay statements do not suffice to "indicate[] 
that [the appellant's] disability... may be associated with 
[his] active ... service."  38 U.S.C. § 5103A(d)(2)(B).  
Hence, in this case, there is no duty to assist the appellant 
by providing him with an examination.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but found that the doctrine is 
not for application, as the preponderance of the evidence is 
against each claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for degenerative changes of the cervical 
spine, thoracic spine, hips, and shoulders is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

